Citation Nr: 1226738	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-19 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as sinusitis.  .  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 to April 1981 and from November 1986 to November 2007.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). 

In January 2011, the Board remanded the Veteran's claim for further development.  In May 2012, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in July 2012.  Though he has not been provided with an opportunity to respond to this opinion, for the reasons described below, the Board finds that service connection is warranted.  As such, the Board will proceed with the consideration of his case.

Finally, the Board notes that the Veteran's September 2007 claim reflects that he seeks service connection for sinusitis, and the preceding decisions have denied him service connection for that specific diagnosis.  The Board, however, has expanded his claim based on his contentions and the evidence of record to include rhinitis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, (2009) (holding that a claim for a specific mental disorder should be considered one for any mental disability that may reasonably be encompassed by several factors).  As in Clemons, the Veteran seeks service connection for his respiratory symptoms and not necessarily for a specific diagnosis.  As the Board is granting the claim, he is not prejudiced.  


FINDING OF FACT

The Veteran's chronic rhinitis had its onset in service. 


CONCLUSION OF LAW

The criteria for service connection for rhinitis have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for rhinitis, a respiratory disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist (including compliance with prior remands) is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Again, in this case, the Veteran seeks service connection for rhinitis.  For the reasons that follow, the Board determines that service connection is warranted.  

First, the Board notes that the evidence shows that the Veteran currently suffers from a respiratory condition.  In both August 2008 and September 2009, the Veteran was diagnosed as suffering from sinusitis.  As the Veteran's VA examinations concluded that he did not, however, suffer from sinusitis, the Board sought an expert medical opinion regarding the Veteran's current condition.  In a June 2012 response, the VHA specialist wrote that the evidence indicates that the Veteran has suffered from a chronic respiratory condition (rhinitis) since December 2007.  He noted that though there was insufficient evidence to support a diagnosis of sinusitis, since the Veteran had previously suffered from chronic rhinitis, his August 2008 and June 2011 VA examination support a current diagnosis of chronic rhinitis.  Given the specialist's response, the Board finds that the Veteran currently suffers from chronic rhinitis.  

Next, the Board finds that the Veteran suffered from this condition during his active service.  The Veteran's service treatment records are replete with evidence of his suffering from sinusitis.  For instance, the Veteran was diagnosed as suffering from upper respiratory infections in March 1988, July 1989, and September 1989.  He was diagnosed as suffering from rhinitis with suspected sinus involvement in April 1993.  In January 2007, the Veteran was diagnosed as suffering from an upper nasal airway obstruction and chronic rhinitis.  

Finally, there is evidence of a nexus between the Veteran's current condition and his active service.  Turning again to the July 2012 expert opinion, the VHA specialist wrote that the Veteran's "persistent chronic rhinitis more likely than not represents a continuation of [the Veteran's] previously diagnosed chronic rhinitis."   

In summary, the Board finds that the Veteran has had respiratory problems since service, suffers from chronic rhinitis, suffered from this condition during his active service, and that his current disability is related to his in-service symptoms.  As such, the Board finds that service connection for chronic rhinitis is warranted.  


ORDER

Service connection for rhinitis is granted.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


